Citation Nr: 1735742	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

 
THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United Sates Army from May 1968 to January 1969.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2011 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran provided testimony before the undersigned Veterans Law Judge at a Board hearing in April 2017. A transcript of the hearing has been associated with the claims file.

FINDING OF FACT

The Veteran's bilateral hearing loss disability is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for his bilateral hearing loss, as due to noise exposure during his active service. For the reasons provided below, the Board finds that service connection for bilateral hearing loss is warranted.



I. Governing law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relation i.e. a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Impaired hearing is considered a disability hen the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3. Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. at 159.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014). At the onset in the determination of whether the presumption of soundness attaches is the finding of an entrance examination noting no physical defects, and evidence showing that the Veteran suffered from an injury or disease in service. If this is found, VA must then address both the pre-existence prong and the aggravation prong (lack of aggravation), both of which must be proven by clear and unmistakable evidence to rebut the presumption.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Merits of the claim

The Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss. First, there is competent and credible evidence of a current disability. Throughout the record, it is clear that the Veteran currently suffers from bilateral hearing loss for VA purposes. 38 C.F.R. § 3.385. Second, the Board acknowledges that the Veteran was exposed to loud noises during his active military service.  The Veteran's DD Form 214 lists his MOS as a light weapons infantryman.  

Third, although the Veteran reported a history hearing loss during his May 1968 induction examination in his report of medical history, the examiner noted "no hearing deficit at this time." The Board cannot find clear and unmistakable evidence that the Veteran's hearing loss pre-existed his active service. Thus, the Board finds the Veteran was sound upon entry of service. 

Next, the Board notes that the record contains both unfavorable and favorable evidence regarding the question of whether the Veteran's bilateral hearing loss disability related to his active service. The November 2010 VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of his military noise exposure. The opinion further states that the Veteran's hearing was within normal limits upon separation, and states there is no medical evidence to support a delayed onset of noise induced hearing loss.

However, in a June 2017 private opinion, the private provider opined that the Veteran's hearing loss was "as most li[ke]ly caused by or a result of gunfire exposure" during the Veteran's active service. The provider reviewed treatment records since the Veteran's separation from active service when forming the bases of this opinion. The Veteran also noted symptoms of hearing loss at the time of his separation from active service. 

Thus, upon consideration of the foregoing, the Board finds that the evidence both for and against the claim of whether the Veteran has bilateral hearing loss related to his active service is in relative equipoise. Consequently, resolving doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


